DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 have been examined.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mangham et al (GB Patent 2507864) in view of Sabel et al (US Patent 3,648,982) and Payne (US Patent 7,866,635).

As to Claims 1, 6, and 7, Mangham et al disclose a fence structure comprising:
one or more posts (1) having one or more holes (5) at predetermined locations down each opposing side (Fig 7);
one or more mounting brackets (10) having a pivot (14), a horizontally oriented slot and a (Fig 4a), 
said one or more mounting brackets fastened about said vertically oriented slot to said post via at least one of said one or more holes (Fig 8), 
said pivot, horizontally oriented slot and said vertically oriented slot defining a relative orientation (Fig 8);
one or more rails (20) fastened about at least one end to said one or more mounting brackets about their respective horizontally oriented slot (Fig 8);
one or more fence grating (2) having a plurality of vertical members (Fig 8);
one or more fence clips (50) having an outer face, an inner face, and two tapered edges at opposing ends (Fig 7), wherein said one or more fence clips comprise a cross section of a C-shaped (Fig 6C) or a W-shaped, having said edges oriented vertically and wherein said two tapered edges provide zero clearance to each said corresponding said two or more rails (Fig 7);
wherein said one or more fence clips are fastened to said one or more rails (Fig 13) and
said relative orientation providing differential freedom of movement for assembly of said fence structure in a horizontal, vertical, and angular orientation (Fig 8).
However, while the slot (18) of the bracket (10) has a vertical component to it, Mangham et al do not disclose the major axis of the slot being vertically oriented.
Sabel et al teach a bracket for a barrier connecting a post to a rail having a vertically oriented slot (43) which allows for vertical adjustment of the bracket relative to the post.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the bracket to have a vertically oriented slot to adjust the bracket in a vertical direction to facilitate assembly of the barrier system.  Examiner notes that a similar vertically slot could be used within the post to additionally allow adjustment of the various components (e.g. the extension 12 extending into a slot in the post).
Further, Mangham et al do not disclose said tapered edges capturing at least two of said plurality of vertical members, said two tapered edges residing on either side of said at least two of said plurality of vertical members.
Payne teaches a similar wire mesh fence structure having mounting brackets (Fig 129A) extending the length of said opposing ends and from said inner face to said outer face, capturing at least two vertical members (114a) of the wire mesh such that said two tapered edges reside on either side of said at least two of said plurality of vertical members and engage a horizontal cross member (114) for facilitating retention of the wire mesh within a channel created by the opposing ends.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the bracket of Mangham et al to have the opposing edges extending further inwardly with tapered edges as taught by Payne to more positively retain the vertical cross members within the brackets. 

As to Claim 2, Mangham et al disclose the fence structure of claim 1, wherein at least one of said one or more posts have horizontally aligned holes at two or more predetermined locations down adjacent sides to accept fastening of at least one of said one or more mounting brackets (Fig 8).

As to Claim 3, Mangham et al disclose the fence structure of claim 2, further comprising a first mounting bracket and a second mounting bracket of said one or more mounting brackets mounted to said adjacent sides of said one or more posts (Fig 8).

As to Claim 4, Mangham et al disclose the fence structure of claim 3, further comprising a first fence grating and a second fence grating of said one or more fence gratings arranged to form an angle selected from the group consisting of acute, obtuse, reflex, 90 and 180 (Fig 2).

As to Claim 5, Mangham et al disclose the fence structure of claim 1, wherein said one or more mounting brackets comprise a vertical placement tolerance of about +/- 2 inches (Fig 8).

As to Claim 8, Mangham et al disclose the fence structure of claim 1, wherein said one or more fence clips comprise a through hole about a center portion of said fence clip (Fig 6A).

As to Claim 9, Mangham et al disclose the fence structure significantly as claimed, but do not explicitly disclose wherein said through hole is a square.
	Payne teaches a similar fence structure having brackets secured to a fence mesh using breakaway carriage bolts having a square shoulder to enhance the security of the fence.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the breakaway bolt of Mangham et al to be a carriage bolt engaging a square hole of the bracket to facilitate assembly and enhance the security of the fence.  

As to Claim 10, Mangham et al disclose the fence structure significantly as claimed, but do not disclose  wherein at least one of said one or more posts are a terminal posts, include an overhang portion, a cap, a cross section of about two inches by four inches or a combination thereof.
	Payne teaches a similar mesh fence structure having terminal posts (112) and an overhang portion (Fig 95-96) to prevent scaling of the fence thus increasing security of the fence system (Par. 175).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the fence system of Mangham et al to include an overhang portion to prevent scaling of the fence thus increasing security of the fence system.

As to Claim 11, Mangham et al disclose the fence structure of claim 1, wherein at least one of said two or more rails comprise a through hole at each end (Fig 5d).

As to Claim 12, Mangham et al disclose the fence structure of significantly as claimed, but does not disclose wherein said through hole at each end of said one or more rails is square.
Payne teaches a similar fence structure having connections between the fence members using breakaway carriage bolts having a square shoulder to facilitate assembly enhance the security of the fence.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the rail of Mangham et al to be a have a square through hole to accept a carriage bolt to facilitate assembly and enhance the security of the fence.  

As to Claim 13, Mangham et al disclose the fence structure of claim 1, wherein at least one of said one or more rails comprise a series of through slots about their lengths (at their ends, as seen in Fig 5d).

As to Claim 14, Mangham et al disclose the fence structure of claim 1, wherein said through slots are fabricated to accept a fence clip comprising opposing ends having an end tab providing resistance to rotation (Fig 7).



Allowable Subject Matter
Claims 15-20 have been allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the allowance of the claims is the inclusion of one or more T-shape mounting brackets comprising a horizontally oriented slot and  two vertically oriented parallel slots, such that a relative orientation of said horizontally oriented slot and said two vertically oriented parallel slots provide differential freedom of movement for assembly of said fence structure in both a horizontal and vertical orientation (Claim 15) which is not found in the prior art of record.  The closest prior art of record, Mangham et al, Sabel et al, and Payne taken as a whole, disclose a fence system significantly as claimed, but does not provide any teaching, suggestion, or motivation to modify the prior art as such.  The aforementioned limitation(s) produce(s) critical unexpected such that the limitation is not mere common sense or mere design choice.  There is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was made to modify the prior art to obtain the applicant’s invention.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Application Publication 2014/0318891 to Crothers et al teaches a similar wire mesh systems being secured to a framework member at various angles using brackets.
US Patent 10689879, EP 1712710, and GB 2411432 teach similar wire mesh fence systems having bracket members with end portions extending through the mesh to be secure to post members.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297. The examiner can normally be reached M-F 7a-4:30p MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        6/30/2022